ACCEPTED
                                                                                                                                   01-15-01042-CV
                                                                                                                        FIRST COURT OF APPEALS
                                                                                                                                HOUSTON, TEXAS
                                                                                                                             12/17/2015 4:02:59 PM
                                                                                                                             CHRISTOPHER PRINE
                                                                                                                                            CLERK

                              CITY OF HOUSTON                                                                 Annise D. Parker

                                                 Legal Department                                             Mayor
                                                                                                           FILED
                                                                                                            Donna L.INEdmundson
                                                                                                    1st COURT    OF APPEALS
                                                                                                            City Attorney
                                                                                                        HOUSTON,       TEXAS
                                                                                                            Legal Department
                                                                                                            P.O. Box 368
                                                                                                    12/17/2015   4:02:59
                                                                                                            Houston,  TexasPM
                                                                                                                            77001-0368
                                                                                                            City Hall Annex
                                                                                                    CHRISTOPHER         A. PRINE
                                                                                                            900 Bagby, 4th Floor
                                                       December 17, 2015                                      Clerk Texas 77002
                                                                                                            Houston,

                                                                                                              832.393.6491 - Telephone
                                                                                                              832.393.6259 - Facsimile
                                                                                                              www.houstontx.gov


          Via e-Filing

          Hon. Chris Daniel
          Harris County District Clerk
          201 Caroline, Suite 420
          Houston, Texas 77002

          Re:        Cause No. 2014-63729; Jesus Roman, Individually and as next friend of G.R., minor v.
                     City of Houston; in the 61st Judicial District Court of Harris County, Texas

                     Appeal: No. 01-15-01042-CV; City of Houston v. Jesus Roman, Individually and as next
                     friend of G.R., minor; in the Court of Appeals for the First District of Texas at Houston

          Dear Mr. Daniel:

                     The Defendant filed a notice of interlocutory appeal in this matter on December 7,
          2015.

                  Pursuant to Texas Rule of Civil Procedure 34.5, Defendant/Appellant requests that
          the documents listed below be included in the Clerk’s Record to be prepared, certified and
          filed in the First Court of Appeals. The record is due to be filed by December 17, 2015. Tex.
          R. App. P. 35.1(b). Should the Clerk’s Record have been prepared by the time this request is
          received, please consider this a request to supplement the record with those documents listed
          here that were not included in any record filed.


                       Image No. Date filed              Document

                1.     62967439       10/29/2014 Plaintiff’s Original Petition and Request for Disclosure
                2.     63493004       12/12/2014 City of Houston’s Original Answer and Jury Demand
                3.     63600568       12/22/2014 Plaintiff’s First Amended Original Petition
                4.     65889959       06/19/2015 Plaintiff’s Second Amended Original Petition

Council Members: Brenda Stardig Jerry Davis Ellen R. Cohen Dwight A. Boykins Dave Martin Richard Nguyen Oliver Pennington Edward Gonzalez
Robert Gallegos Mike Laster Larry V. Green Stephen C. Costello David W. Robinson Michael Kubosh C.O. “Brad” Bradford Jack Christie

Controller: Ronald C. Green
Hon. Chris Daniel
December 17, 2015
Page 2

         Image No. Date filed    Document

    5.   66935730   09/08/2015 Plaintiff’s Third Amended Original Petition
    6.   67193951   09/24/2015 Docket Control/Pretrial Order Signed
    7.   67692833   10/30/2015 Houston’s Plea to the Jurisdiction and Motion to
                               Dismiss
    8.   67692834   10/30/2015          Exhibit A thereto
    9.   67692835   10/30/2015          Exhibit B thereto
  10.    67692836   10/30/2015          Exhibit C thereto
  11.    67692837   10/30/2015          Exhibit D thereto
  12.    67692838   10/30/2015          Proposed Order thereon
  13.    67692839   10/30/2015          Notice of Oral Hearing thereon
  14.    67958885   11/19/2015 Plaintiff’s Response         to   Houston’s   Plea   to   the
                               Jurisdiction
  15.    67958886   11/19/2015          Exhibit A thereto
  16.    67958887   11/19/2015           Proposed Order Denying Defendant’s Plea to
                                         the Jurisdiction
  17.    67958888   11/19/2015          Filing letter
  18.    67984276   11/20/2015 Order Signed Denying Plea to Jurisdiction
  19.    67998437   11/23/2015 Deputy Reporter’s Statement
  20.    68132197   12/07/2015 Notice of Interlocutory Appeal
  21.                            Certified Bill of Costs
  22.                            Complete Docket Sheet
  23.               12/17/2015 This letter

      Please let me know the cost of preparing this Clerk’s Record at your earliest
convenience so that I can make arrangements for payment.
Hon. Chris Daniel
December 17, 2015
Page 3

        Thank you for your courtesy and prompt attention to this matter.

                                                       Sincerely,

                                                        /s/ Collyn A. Peddie
                                                       Collyn A. Peddie
                                                       Senior Assistant City Attorney
                                                       832-393-6463
                                                       collyn.peddie@houstontx.gov

cc:     See attached Certificate of Service




                                         Certificate of Service

       I hereby certify that on December 17, 2015, a true and correct copy of the foregoing
has been served on counsel below via e-service.

Corey Gomel
Dominique Bartholet
GOMEL & ASSOCIATES, P.C.
1177 West Loop South, Suite 1400
Houston, Texas 77027
dbartholet@713abogado.com

Attorneys for Plaintiff/Appellee
                                                     /s/ Collyn A. Peddie
                                                    Collyn A. Peddie